Citation Nr: 0302226	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-46 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for bipolar/dysthymic disorder due to lack of VA 
treatment in 1991. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to a permanent 
and total disability rating for pension purposes.  During the 
pendency of the appeal, the RO, in a January 2002 rating 
decision, granted entitlement to nonservice-connected 
pension.  As such, this issue is no longer before the Board.  

The Board notes that in statements dated in May 2001 and 
February 2002, the veteran raised the following issues: (1) 
entitlement to service connection for left shoulder, arm and 
back disabilities as secondary to service-connected right 
shoulder disability; (2) entitlement to an increased rating 
for right shoulder disability; and (3) entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a rib removal.  As these issues have not been 
adjudicated by the RO, they are referred there for 
appropriate action.  

This case was previously before the Board and was remanded to 
the RO in April 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a long history of substance abuse and 
frequent admissions to VA facilities for detoxification. 

3.  In January 1991, the veteran was treated at a VA 
domiciliary for polysubstance abuse.  A diagnosis of bipolar 
disorder was made for the first time in May 1995.  

4.  The veteran's complications are not shown by competent 
medical evidence to be proximately due to or the result of VA 
treatment or VA medical personnel's failure to diagnose and 
treat bipolar disorder at an earlier time.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for bipolar/dysthymic 
disorder due to lack of VA treatment in 1991 is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (prior to October 1, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the August 1996 Statement of the Case (SOC), and 
the August 2002 Supplemental Statement of the Case (SSOC), 
the veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC and subsequent SSOC also notified the 
veteran of the pertinent laws and regulations, as well as his 
due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, voluminous VA 
medical records, reports of VA examinations and a VA medical 
opinion.  The veteran has not identified any outstanding 
evidence.  The RO completed the development ordered in the 
Board's April 1998 remand to the extent possible.  In this 
regard, the Board notes that extensive VA treatment records 
have been received from the Social Security Administration.  
The Board further notes that the veteran failed to attend a 
VA hearing scheduled in August 2002.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
March 2002.  This letter not only explained in plain language 
what evidence was needed to substantiate the claim, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

VA medical records reflect that the veteran has a long 
history of substance abuse and frequent admissions to VA 
facilities for detoxification.  A VA discharge summary shows 
that in November 1990 the veteran was admitted for a six-week 
inpatient treatment program for alcohol and drug 
rehabilitation.  He completed all objectives and 
interventions regarding his recovery needs.  At the time of 
discharge he was functional and capable of self-care.  He was 
considered competent for VA purposes and denied suicidal 
ideation.  A VA discharge summary shows that on January 2, 
1991, he was transferred to a VA domiciliary for aftercare 
treatment under the homeless program.  He was described as 
being manipulative in his behavior and was thought to be 
drinking before he left, which proved to be true - a bottle 
was found in his locker.  He was given a discharge date and 
on September 29, 1991, he missed both bed checks on two 
nights in succession and was given an unauthorized absence, 
irregular discharge.  The diagnoses included alcoholism, 
continuous and homeless.  

During a VA hospitalization in April 1994 for detoxification 
from alcohol and marijuana abuse, the veteran denied 
hallucinations or seizures, although he did have some 
blackouts.  He had no other psychiatric illness or suicidal 
thoughts, but had some problems with his memory and adjusting 
to stressful situations.  He also had some problems with his 
mood, either being very high or very low.  A May 1994 VA 
outpatient entry noted that the veteran was severely 
depressed, but probably not bipolar.  

A diagnosis of bipolar was made for the first time at a VA 
facility in May 1995, at which time Lithium was started.  
Subsequent VA records show that he continues to receive 
treatment and medication for bipolar disorder to the present.  

In a November 1995 statement, Dr. J. F., a VA psychologist, 
reported that he had worked with the veteran occasionally 
over the past year, both as an inpatient and outpatient.  The 
psychologist noted that it was very clear that the veteran 
had diagnoses of bipolar disorder, alcohol dependence, and 
cannabis abuse with a remote history of use of most other 
drugs of abuse except opiates.  It was further noted that the 
bipolar disorder was the veteran's most fundamental 
psychiatric problem.  The veteran was grossly dysfunctional 
when not medicated properly.  

In an undated VA medical opinion, Dr. W. C. noted that the 
veteran had been in and out of VA facilities many times, 
primarily for detoxification of his severe, chronic 
alcoholism and polysubstance abuse.  Dr. C. noted that a 
diagnosis of bipolar disorder was not made until 1995.  After 
relating some of the veteran's treatment history, the Dr. C. 
opined that there had been no negligence involved in the 
management of the veteran during his residence at VA 
facilities in 1991.  Dr. C. indicated that if the veteran had 
bipolar disease then, it was masked quite completely by his 
chronic alcoholism and withdrawal.  When the diagnosis of 
bipolar disease was made, the veteran was placed on proper 
treatment for this condition.  

Pursuant to instructions in the Board's April 1998 remand, 
the RO forwarded the veteran's entire claims file to Dr. J. 
F. and requested that he provide the clinical basis for the 
change in his diagnosis of bipolar disorder between May 1994 
and November 1995, and the rational for his opinion as to why 
the bipolar disorder was the fundamental psychiatric problem, 
the date it became so, and the degree to which the veteran's 
personality disorder was a psychiatric problem.  Dr. F.'s 
provided a response in September 1999 wherein he indicated 
that he had reviewed all five volumes of the veteran's claim 
file.  Dr. F. stated that the basis for the change in 
diagnosis between May 1994 and November 1995 from severe 
depression to bipolar disorder was laid out in the progress 
notes.  After summarizing the relevant records, Dr. F. stated 
the following:

I viewed the veteran's bipolar disorder 
as his most fundamental problem because 
he was so extremely dysfunctional when 
off his [medications], and he made such 
great progress in being able to think and 
behave appropriately when he was on them.  
Also, it is very common for persons with 
bipolar disorder to try to "medicate" 
themselves with street drugs.  I believe 
it was his most fundamental psychiatric 
problem all of his adult life because his 
dysfunction has been very long-standing, 
as has been his substance abuse.  
Progress notes from 1996-1998 suggest 
that the [veteran] tends to remain clean 
and sober when he takes his 
[medications].  This is more evidence 
that the bipolar disorder is a major 
contributor to the [veteran's] history of 
substance abuse and that substance abuse 
is not his most fundamental problem.

I do not think a personality disorder 
diagnosis is appropriate for this person 
since bipolar disorder can mimic 
personality disorders in symptomatology.  
Also, he does not appear to exhibit 
personality disorder [symptoms] when he 
is stable on his [medications].  

His pattern of going off his 
[medications] since 6/95 is 
characteristic of bipolar disorder....

Analysis

The veteran contends that his bipolar disorder is worse 
because VA failed to diagnose and treat the condition while 
he was a resident at the VA domiciliary in 1991.  

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in April 1995.  The Board is cognizant that 38 U.S.C.A. 
§ 1151 was amended by Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996), and codified at 38 U.S.C.A. § 
1151 (West Supp. 2002).  The effective date of the amendment 
is October 1, 1997.  The amended statute is less favorable to 
the veteran's claim; however, since the veteran's claim was 
filed prior to October 1997, it must be adjudicated under the 
provisions of § 1151 as they existed prior to the amendment.  
See VAOPGCPREC 40-97.

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358 (prior to October 1, 1997).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b), (c).

A recent VA General Counsel opinion specifically addressed 
the issue of the application of 38 U.S.C.A. § 1151 to claims 
based on the failure to diagnose a pre-existing condition.  
Specifically, the General Counsel concluded that § 1151 is 
most reasonably construed as authorizing benefits where VA 
improperly fails to diagnose or provide treatment for a pre-
existing disease, if it is determined that the veteran's 
disability is greater than it would have been with proper 
diagnosis and treatment.  Accordingly, the factual elements 
necessary to support a claim based on this theory include a 
determination that: (1) VA failed to diagnose and/or treat a 
pre-existing disease or injury; (2) a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
See VAOPGCPREC 5-2001.

After a contemporaneous review of the record, the Board is of 
the opinion that compensation under 38 U.S.C.A. § 1151 for 
bipolar/dysthymic disorder due to lack of VA treatment in 
1991 is not warranted.  While the evidence now of record 
establishes that the veteran's predominate psychiatric 
condition is that of bipolar disorder, the evidence of record 
at the time of treatment in 1991 did not demonstrate this.  
In this regard, the Board notes Dr. W. C.'s undated medical 
opinion wherein he indicated that had the veteran's bipolar 
disorder been present during his VA treatment in 1991 it was 
masked quite completely by his chronic alcoholism and 
withdrawal.  Dr. C. noted that once the diagnosis of bipolar 
disorder was made the veteran received proper treatment.  The 
file does not contain any competent medical evidence or 
opinion in which a contrary conclusion was reached.  In 
summary, there is no competent opinion of record to show that 
the veteran's bipolar disorder was due to or aggravated as a 
result of VA hospitalization, or medical treatment, or that 
VA failed to timely diagnose or properly treat the veteran, 
and that such failure directly caused additional disability.  
See 38 U.S.C.A. § 1151; C.F.R. § 3.358; VAOPGCPREC 5-2001.  
Accordingly, the preponderance of the evidence is against the 
claim, and it must be denied.

In reaching this decision, the Board has considered the 
contentions of the veteran, inasmuch as he is offering his 
own medical opinion, and notes that the record does not 
indicate that the veteran has any medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).




ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for bipolar/dysthymic disorder due to the lack of VA 
treatment in 1991.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

